Per Curiam,
On May 8,1899, Anna Lenora Grimes Miller, the wife of Colley J. Miller, the appellee, acquired title by deed to the lot of ground involved in this controversy. She died intestate May 16, 1902, leaving to survive her her husband and a child, Inez Irene Miller, to whom the said lot descended subject to the husband’s curtesy. The child died a month later, in her minority, unmarried and without issue. Two brothers of her mother claimed the fee in the lot on the ground that it had not passed from her to her father because he was not of the blood of her mother, the first purchaser, and this issue was framed, under the Act of June 10, 1893, P. L. 415, to determine the title to the fee.
The appellee and his wife were both descendants of Caleb Johnson, and were related to him in the same degree of consanguinity, the husband as a great-grandson and the wife as a great-granddaughter, and the learned court below correctly held that the husband was of the blood of his wife, the perquisitor of the lot: Hart’s App., 8 Pa. 32. “A person is with the most strict propriety of language affirmed to be of the blood of another who has any, however small a portion, of the same blood derived from a common ancestor” : Story, J., in Gardner v. Collins et al., 2 Peters 58.
Under the fifth section of the Act of April 8, 1833, P. L. 315, the fee in the lot vested in the appellee upon the death of his daughter, and the judgment on the verdict directed in his favor is affirmed.